Name: COMMISSION REGULATION (EC) No 980/96 of 31 May 1996 reducing the basic and buying-in prices for cauliflowers and lemons for June 1996 as a result of the overrun in the intervention thresholds fixed for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  prices
 Date Published: nan

 No L 131 /40 EN Official Journal of the European Communities 1 . 6. 96 COMMISSION REGULATION (EC) No 980/96 of 31 May 1996 reducing the basic and buying-in prices for cauliflowers and lemons for June 1996 as a result of the overrun in the intervention thresholds fixed for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, overruns in the intervention thresholds amounting to 21 933 tonnes of cauliflowers and 121 402 tonnes of lemons; Whereas it ensues from the foregoing that the basic and buying-in prices for cauliflowers and lemons fixed by Council Regulation (EC) No 944/96 Q for the 1996/97 marketing year must be reduced by 1 % in the case of cauliflowers and 10 % in the case of lemons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in par ­ ticular Article 16b (4) thereof, HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EC) No 1111 /95 (3) fixes the intervention thresholds for the 1995/96 mar ­ keting year at 63 800 tonnes for cauliflowers and 361 600 tonnes for lemons; Article 1 The basic and buying-in prices for cauliflowers and lemons for the period 1 to 30 June 1996 as fixed by Regulation (EC) No 944/96 are hereby reduced by 1 % in the case of cauliflowers and 10 % in the case of lemons and shall be as follows: (ECU/100 kg) Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EC) No 1327/95 (% and Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (% as last amended by Regulation (EC) No 1327/95, where intervention measures taken during a marketing year in respect of cauliflowers and lemons relate to quantities in excess of the intervention thresholds fixed for those products for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are to be reduced by 1 % for each 20 200 tonnes by which the threshold is exceeded in the case of cauliflowers and 11 200 tonnes in the case of lemons; Basic price Buying-in price Cauliflowers 29,35 12,72 Lemons 46,14 27,08 These prices refer respectively to :  packed trimmed cauliflowers of quality class I ,  packed lemons of quality class I , size 53 to 62 milli ­ metres. These prices do not reflect the cost of the packaging in which the product is presented . Whereas, according to information provided by the Member States, intervention measures taken in the Community in respect of the 1995/96 marketing year involved 85 733 tonnes of cauliflowers and 483 002 tonnes of lemons; whereas the Commission has recorded Article 2 (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2 OJ No L 132, 16. 6 . 1995, p. 8 . This Regulation shall enter into force on 1 June 1996.(3) OJ No L 111 , 18 . 5 . 1995, p. 9 . (&lt;) OJ No L 198, 26. 7. 1988, p. 9. 0 OJ No L 128 , 13 . 6. 1995, p. 8 . M OJ No L 118 , 29 . 4. 1989, p. 21 . 0 OJ No L 129 , 30 . 5. 1996, p. 1 . 1 . 6 . 96 EN Official Journal of the European Communities No L 131 /41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1996. For the Commission Franz FISCHLER Member of the Commission